Citation Nr: 1449606	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral knee conditions, to include as secondary to service connected bilateral foot disabilities.

3.  Entitlement to service connection for restless leg syndrome, to include as secondary to service connected bilateral foot disabilities.

4.  Entitlement to an evaluation in excess of 30 percent for the service connected chronic left mid-foot pain, degenerative joint disease left mid-foot, and left heel spur with pes planus.

5.  Entitlement to an evaluation in excess of 30 percent for the service connected right tibial tarsal joint degenerative changes with pes planus.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings for service-connected right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in June 1992, the RO denied service connection for bilateral hearing loss. 

2.  Evidence added to the record since the final June 1992 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.  

3.  Evidence added to the record since the final June 1992 denial is cumulative or redundant of the evidence of record at the time of the decision and does not otherwise raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ear hearing loss.  

4.  Left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.

4.  Bilateral knee conditions are not shown to be causally or etiologically related to any disease, injury, or incident in service, arthritis did not manifest within one year of the Veteran's discharge from service, nor where they caused or aggravated by service-connected condition.

5.  Restless leg syndrome is not shown to be causally or etiologically related to any disease, injury, or incident in service, an organic disease of the nervous system did not manifest within one year of the Veteran's discharge from service, nor where they caused or aggravated by service-connected condition


CONCLUSIONS OF LAW

1.  The June 1992 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1991) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has not been presented with which to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for a grant of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

5.  The criteria for a grant of service connection for bilateral knee conditions, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for a grant of service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Regarding the Veteran's service connection claims for knee conditions and restless leg syndrome, January and April 2009 letters which were sent prior to the denial of the claims in August 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.   Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Pertaining to the Veteran's application to reopen his service connection claim for bilateral hearing loss, January and May 2009 letters, sent prior to the issuance of the unfavorable rating decision in August 2009, advised him that his claim had previously been denied in 1992.  In this regard, the May 2009 letter informed him that his claim for hearing loss had been denied based on the fact that no hearing loss disability had been shown.  The letter also provided him with the definition of new and material evidence and the criteria governing service connection.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and post-service private treatment records were obtained.  Lay statements from the Veteran and others have been offered for the record.  

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  VA audio, joint and neurological examinations were conducted in 2009.  The Veteran has not maintained that this evidence provided for the record is in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Analysis

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis, and organic disease of the nervous system - to include sensorineural hearing loss and restless leg syndrome, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.   38U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

      Laws & Regulations - New and Material

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

      
A.  New and Material Claim - Bilateral Hearing Loss

In a June 1992 rating action, the RO denied a service connection claim for hearing loss.  At such time, the Veteran's service personnel and treatment records and a VA examination of February 1992 were on file.  

Service personnel records reflect that the Veteran served in the Air Force with an MOS of airman.  Essentially normal hearing is shown by the March 1990 separation examination report.  

A VA audio examination was conducted in February 1992.   The history indicated that the Veteran reported that he was told on exit physical that he should get his hearing checked.  On audiological evaluation, pure tone thresholds in decibels were as follows: 

HERTZ	500	1000	2000	3000	4000
RIGHT	5	10	15	20	15
LEFT		5	5	15	15	20


The average puretone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 15 in the right ear and 13.75 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The examiner indicated that no hearing deficit was evident on examination.  

In the June 1992 rating decision, the denial was based on findings that hearing was shown to be within normal limits in service and current VA examination (February 1992) showed hearing within normal limits.  

In June 1992, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a heart condition was received until December 2008, when VA received his application to reopen such claim.  Therefore, the June 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), supra; however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hearing loss was received prior to the expiration of the appeal period stemming from the June 1992 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).   

Since the June 1992 rating action, evidence added to the file in support of the claim includes a VA audio examination of August 2009.  The examiner noted that medical records were present and reviewed.  The Veteran stated that he was a radio operator in the Air Force from 1969 in 1991 and explained that he was around multiple radio circuits that could be loud at times.  After getting out of the service, it was noted that the he has worked in a warehouse facility for approximately the last 18 years.  He reported that he is around forklifts and compressors at times.  He noted that he does not feel that his hearing is all that bad, but his family does complain that the TV is too loud. 

On audiological evaluation, pure tone thresholds in decibels were as follows: 

HERTZ	500	1000	2000	3000	4000
RIGHT	10	10	20	30	35
LEFT		10	10	25	40	45


The average puretone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 24 in the right ear and 30 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  Mild mid to high frequency sensorineural hearing loss in the right ear and a mild to moderate mid to high-frequency sensorineural hearing loss in the left were assessed.

The examiner opined that it was more likely than not that hearing loss due to military noise exposure was not service connected.  The examiner explained that the Veteran had normal hearing from the time of' his enlistment through his retirement without any significant threshold shift noted.  It was also observed that he did not complain of any hearing loss at the time of discharge or any time while in the service.  The examiner pointed out that the Veteran was denied service connection for hearing loss in 1992, at which time hearing was found to be well within normal limits throughout the frequency ranges in both ears.  The examiner opined that hearing loss that is present at testing is more than likely due to noise exposure while working at the warehouse or due to some other unknown etiology.  It was pointed out that the Veteran smoked and smoking had been linked to hearing loss as well.  The examiner concluded that it was more likely than not that hearing loss is related to these other causal factors and not due to military noise exposure.

Also on file is a February 2009 lay statement from the Veteran's wife, indicating that the Veteran had experienced trouble hearing for some time.  

In a statement received in March 2013, the Veteran claimed that his hearing loss was due to Agent Orange exposure while serving in Vietnam.  He also described sustaining in-service exposure to hazardous noises from exposures to mortar attacks, rocket attacks, and live fire.

In August 2013 another audio examination was conducted in conjunction with the Veteran's service claim for tinnitus.  Incidental findings relating to hearing deficit were reported.  On audiological evaluation, pure tone thresholds in decibels were as follows: 

HERTZ	500	1000	2000	3000	4000
RIGHT	15	15	20	15	15
LEFT		15	15	25	20	15


The average puretone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 16.25 in the right ear and 18.75 in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  The Board notes that these findings were not of record or considered at the time of the July SSOC; here they are simply recorded for reference, and do not in any way change the disposition of the claims below.  

Analysis

In June 1992, the primary basis for the disallowance of the Veteran's service connection claim for bilateral hearing loss was lack of evidence of a current hearing disability as defined by VA under 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As such, initially, the critical inquiry in this case is whether evidence has been presented establishing or even suggesting that the Veteran currently has evidence of a hearing disability.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Evidence received since the June 1992 rating action includes a VA examination report of 2009 showing the existence of left ear hearing loss to a level considered by VA rating criteria to be disabling.  Because evidence of a current disability was one element of service connection that was not previously present, it is material for the purpose of reopening the claim.  Shade, 24 Vet. App. 110.  As such, the aforementioned additional evidence received since the June 1992 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for left ear hearing loss and the appeal is granted to this limited extent.  The merits of this claim are addressed below.  

In contrast, at no time since the June 1992 final rating action has right ear hearing deficit been shown to a level considered by VA rating criteria to be disabling.  As such, the evidence added to the file since the final 1992 rating action is new, but not material, as it fails to establish the presence of a right ear hearing loss disability; i.e. meeting the threshold requirements of 38 C.F.R. § 3.385.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).  In summary, the additional evidence received since the June 1992 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied service connection claim for right ear hearing loss.  Under these circumstances, the Board concludes that the criteria for reopening the service connection claim are not met.  38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      B.  Service Connection Claim - Left Ear Hearing Loss 

There is no prejudice for the Board to consider the Veteran's claims on the merits, as the RO reopened the claim and denied it on the merits, as explained in the February and July 2013 SSOCs.  Therein the RO also conceded in-service exposure to hazardous noises due to service as a communication system radio operator, to include flight line noise exposure.  It was also noted that service records confirm in-country Vietnam service; therefore, exposure to herbicides was also conceded.

The same evidence noted above satisfies the first two elements of the claim for service connection for left ear hearing loss, including current disability (shown in 2009) and in-service events, including acoustic trauma and herbicide exposure.  It does not, however, satisfy the third, that is, a nexus between the two. 

With respect to the Veteran's contentions to the effect that his left ear hearing loss is the result of herbicide exposure in service, evidence establishes that the Veteran served in the Republic of Vietnam.  Therefore, exposure to herbicide agents during service is presumed by regulation.  However, hearing loss is not included among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586 -57,589 (Nov. 7, 1996); see also 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 72 Fed. Reg. 32,345 -32,407 (June 12, 2007); 74 Fed. Reg. 21,258 -60 (May 9, 2009). Thus, the presumptive provisions related to herbicide exposure do not provide a basis upon which to establish service connection for left ear hearing loss.

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  Here, the Veteran himself has no way of knowing, and has provided no evidence establishing or even suggesting that his left ear hearing loss is etiologically related to presumptive herbicide exposure in service.  The Board need not find a lay Veteran competent to render opinions regarding the etiology of a diagnosed condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his currently manifested left ear hearing deficit.  See, e.g., Jandreau, 492 F.3d at 1377.

With respect to the Veteran's contentions to the effect that currently manifested left ear hearing loss is etiologically related to acoustic trauma in service, the Board notes that in-service exposure to hazardous noises due to service as a communication system radio operator, to include flight line noise exposure is established in this case.  In an August 2009 examination report, a VA examiner addressed this assertion and opined that it was more likely not that hearing loss due to military noise exposure was not service connected.  The examiner explained that the Veteran had normal hearing from the time of' his enlistment through his retirement without any significant threshold shift noted.  It was also observed that he did not complain of any hearing loss at the time of discharge or any time while in the service.  The examiner pointed out that the Veteran was denied service connection for hearing loss in 1992, at which time hearing was found to be well within normal limits throughout the frequency ranges in both ears.  The examiner opined that hearing loss was more than likely due to noise exposure while working at the warehouse (post-service) or due to some other unknown etiology.  

The Veteran has not submitted any competent evidence or opinion refuting that of the VA audiologist.  His assertions are thus the only evidence of record relating his hearing loss to his in-service noise exposure.  The Veteran is competent to report that he began having hearing difficulties at a certain time as such difficulties are capable of lay observation.  However, because neither he nor his wife has special training or expertise in medicine, he is not competent to diagnose hearing loss by VA standards or to relate such loss to his active service, including the noise exposure or initial manifestation of hearing difficulties.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Inasmuch as there is no competent and credible evidence relating the Veteran's left ear hearing loss to service, including the noise exposure, or indicating that it manifested to a compensable degree within a year of his discharge from service, the Board concludes that such hearing loss was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	C.  Service Connection Claim - Bilateral Knee Conditions

In December 2008, the Veteran filed a service connection claim for bilateral knee conditions, primarily maintaining that these were secondary to service connected bilateral foot conditions.  

The Veteran's STRs are do not reveal any knee injury or diagnosis of a knee disability  The March 1990 retirement examination report shows that clinical evaluation of the lower extremities normal and that the Veteran denied having trick or locked knee.

On VA examinations of February 1992, October 1996 and February 1999, the Veteran had no complaints relating to the knees, and no findings of knee disability were made.  

A VA examination was conducted in March 2009 and the claims file was reviewed.  The Veteran reported having bilateral knee discomfort in the last few years, particularly worse in the last 6 to 7 months and stated that he had not had any specific care or evaluation for his knees.  The Veteran denied any traumatic event involving the either knee and reported the gradual onset of bilateral knee discomfort which he described as a shooting pain.  The report reflected that he had no dislocations involving his knees and did not utilize braces for the knees.  On examination, the right knee was tender in the medial aspect.  There was no joint effusion, erythema, or heat.  Range of motion was from 0 to 140 degrees.  X-ray films revealed mild degenerative disease of the left knee with narrowing of the medial compartment and patellofemoral joint space.  There was no evidence of acute fracture or dislocation and no significant joint effusion.  X-ray films of the right knee showed mild degenerative joint disease with narrowing of the medial compartment.  There was no evidence of acute fracture or dislocation and no significant joint effusion.  An impression of stable mild degenerative disease of the knees was made.  

The examiner opined that the left and right knee conditions were less likely than not the result of bilateral foot conditions.  It was explained that the Veteran had relatively minor degenerative changes in both knees which are seen frequently in the fourth and fifth decade of life.  It was noted that he did not have a knee condition when discharged from the military service.  The examiner observed that with the degeneration noted, the Veteran would have presented with knee pain regardless of his ankle and foot conditions or complaints.  It was opined that there was no medical evidence to support that the bilateral foot condition permanently aggravated the left or right knee condition.  The report indicated that instead, the Veteran had reported the natural progress of left and right knee conditions similar to what is seen with aging.  The examiner concluded that the current severity of the claimed knee conditions was unrelated to the service connected bilateral foot condition and instead the consequence of normal aging.  It was also noted that the Veteran was carrying additional weight which was likely impacting his symptom manifestation. 

Lay statements of 2009 and 2010 from co-workers attest to the Veteran's manifestations of limping and fatigued legs.  

Analysis

The Veteran primarily maintains that his claimed knee conditions should be service-connected based on a secondary relationship to his service-connected foot problems.  

In this case, evidence of the currently claimed disability has been established.  Stable mild degenerative disease of the knees was diagnosed in March 2009. 

With respect to service incurrence, the STRs are entirely negative for any recordation of knee injury or diagnosis.  Significantly, the March 1990 separation examination was negative for any knee abnormalities.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Post-service, it was not until 2009 that degenerative disease/arthritis was diagnosed.  As such, it is clear that arthritis was not diagnosed during service or during the Veteran's first post-service year; in fact, indications of arthritis are not initially documented in clinical records until decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (arthritis) during the Veteran's period of active service, or of continuity of symptomatology after his period of active service, nor does the Veteran so maintain.  Hence, continuity and chronicity of symptoms of arthritis is not established in this case. 

Further, to the extent that the Veteran contends that knee problems are the result of herbicide exposure in service, evidence establishes that the Veteran served in the Republic of Vietnam.  Therefore, exposure to herbicide agents during service is presumed by regulation.  However, arthritis is not included among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586 -57,589 (Nov. 7, 1996); see also 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 72 Fed. Reg. 32,345 -32,407 (June 12, 2007); 74 Fed. Reg. 21,258 -60 (May 9, 2009). Thus, the presumptive provisions related to herbicide exposure do not provide a basis upon which to establish service connection for knee arthritis.  Further, no competent lay or medical evidence or opinion has been provided in this case establishing or even suggesting that an etiological link exists between arthritis initially diagnosed years after service and herbicide exposure, sustained on a presumptive basis therein.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis. 

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has knee disorders which are etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed knee conditions.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998). 

The Veteran primarily maintains that his knee conditions are secondary to service connected bilateral foot conditions.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

In March 2009 a VA examiner opined that the left and right knee conditions were less likely than not the result of his bilateral foot conditions.  It was explained that the Veteran had relatively minor degenerative changes in both knees which were seen frequently in the fourth and fifth decade of life.  It was noted that he did not have a knee condition when discharged from the military service.  With the degeneration noted, it was observed that the Veteran would have presented with knee pain regardless of his ankle and foot conditions or complaints.  The examiner concluded that there was no medical evidence to support that the bilateral foot condition permanently aggravated the left or right knee condition.  The examiner concluded that the current severity of the knee conditions was unrelated to the service connected bilateral foot conditions and was instead, the consequence of normal aging, as well as weight.  

As the conclusions reached by the VA examiner in 2009 were based on review of the Veteran's lay history, as well as service and post-service medical records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

To the extent that the Veteran himself asserts he suffers from knee disorders as a result of service, to include herbicide exposure sustained therein, or in the alternative secondary to service-connected foot disabilities, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history as occurred in service and after service, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995). Essentially it is beyond the Veteran's competency to link knee arthritis which initially manifested years after service, to service or any incident therein to include exposure to herbicides, or to a service-connected condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for bilateral knee conditions.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 

      D.  Service Connection Claim -Restless Leg Syndrome

In December 2008, the Veteran filed a service connection claim for restless leg syndrome, primarily maintaining that this was secondary to service connected bilateral foot conditions.  

The Veteran's STRs are negative for a leg injury or diagnosis restless leg syndrome.  A March 1990 retirement examination report shows that clinical evaluation of the lower extremities normal and that the Veteran denied having leg cramping.

On VA examinations of February 1992, October 1996 and February 1999, and March 2009 the Veteran had no complaints relating to the legs, and no findings of restless leg syndrome were made.  

VA records include a November 2008 entry indicating that the Veteran had undergone a sleep study in August 2008, which did not show sleep apnea, but showed some restless leg syndrome, document by VA records to be diagnosed thereafter.  

Lay statements of 2009 and 2010 from co-workers attest to the Veteran's manifestations of limping and fatigued legs.  

A VA examination of the peripheral nerves was conducted in July 2009.  The Veteran stated that he went through a sleep study at VA after which he was told that he had findings of restless leg syndrome.  He stated that his wife had observed jerking motions of his legs while in bed for about two years.  Lower extremity neurologic examination was consistent with essentially normal findings, with no evidence of muscle wasting, and no specific sensory loss for touch and sharp objects.  Straight leg raising test was negative.  No definite fatigue was evident in the lower extremities and no focal weakness or lack of endurance was evident.  Restless leg syndrome, established by an August 2008 sleep study, was diagnosed.  The examiner noted that the etiology of restless leg syndrome was often associated with sleep apnea and that there was some connection with genetic basis for restless leg syndrome.  The examiner opined that restless leg syndrome was less likely than not caused by or as a result of bilateral foot conditions.  


Analysis

The Veteran primarily maintains that his claimed restless leg syndrome should be service-connected based on a secondary relationship to his service-connected foot problems.  

In this case, evidence of the currently claimed disability has been established.  Restless leg syndrome was diagnosed in August 2008. 

The remaining question is whether or not currently manifested restless leg syndrome was incurred during or as a result of the Veteran's active military service, presumptively or otherwise, or is secondarily related to a service-connected disorder by virtue of causation or aggravation. 

As an initial matter, there is no indication of in-service incurrence of restless leg syndrome, nor has the Veteran so contended.  His STRs are silent for any indication of treatment for or a diagnosis of restless leg syndrome.  At the time of his separation examination, clinical evaluation of the lower extremities was normal and the Veteran denied having leg cramping or other symptoms.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The fact that the STRs and separation examination report failed to include a diagnosis or reference to restless leg syndrome weighs heavily against the claim based on the theory of direct service incurrence. 

The record also fails to show that restless leg syndrome manifested to a degree of 10 percent by January 1992 (within the first year following his active duty service discharge, in January 1991), nor does the Veteran specifically maintain that it manifested during this time frame.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309.

Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (organic disease of the nervous system) during the Veteran's period of active service, or of continuity of symptomatology after his period of active service, nor does the Veteran so maintain.  Hence, continuity and chronicity of symptoms of restless leg syndrome is not established in this case. 

Further, to the extent that the Veteran contends that restless leg syndrome is the result of herbicide exposure in service, evidence establishes that the Veteran served in the Republic of Vietnam.  Therefore, exposure to herbicide agents during service is presumed by regulation.  However, restless leg syndrome is not included among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586 -57,589 (Nov. 7, 1996); see also 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 72 Fed. Reg. 32,345 -32,407 (June 12, 2007); 74 Fed. Reg. 21,258 -60 (May 9, 2009). Thus, the presumptive provisions related to herbicide exposure do not provide a basis upon which to establish service connection for restless leg syndrome.  Further, no competent lay or medical evidence or opinion has been provided in this case establishing or even suggesting that an etiological link exists between restless leg syndrome initially diagnosed years after service and herbicide exposure, sustained on a presumptive basis therein.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis. 

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has restless leg syndrome which is etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed restless leg syndrome.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998). 

The Veteran primarily maintains that restless leg syndrome is secondary to service connected bilateral foot conditions.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

In July 2009, a VA examiner observed that the etiology of restless leg syndrome was often associated with sleep apnea and that there was some connection with genetic basis for restless leg syndrome.  The examiner opined that in this case, restless leg syndrome was less likely than not caused by or as a result of bilateral foot conditions.

As the conclusions reached by the VA examiner in 2009 were based on review of the Veteran's lay history, as well as service and post-service medical records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

To the extent that the Veteran himself asserts he suffers from restless leg syndrome as a result of service, to include herbicide exposure sustained therein, or in the alternative secondary to service-connected foot disabilities, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history as occurred in service and after service, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995). Essentially it is beyond the Veteran's competency to link restless leg syndrome which initially manifested years after service, to service or any incident therein to include exposure to herbicides, or to a service-connected condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for restless leg syndrome.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 


ORDER

As new and material evidence has been received, the service connection claim for left ear hearing loss is reopened. 

As new and material evidence has not been received, the service connection claim for right ear hearing loss is not reopened and remains denied.

Service connection left ear hearing loss is denied.

Service connection for bilateral knee conditions is denied.

Service connection for restless leg syndrome is denied.


REMAND

The Veteran seeks ratings in excess of 30 percent for service connected chronic left mid-foot pain, degenerative joint disease left mid-foot, and left heel spur with pes planus, and for service connected right tibial tarsal joint degenerative changes with pes planus 

Additional development is required in conjunction with the Veteran's pending claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

A review of the file reflects that a VA examination evaluating the Veteran's foot conditions was last conducted in 2009.  On numerous subsequent occasions, the Veteran has maintained that his foot disabilities are worse than currently rated and have in essence become worse since the last VA examination.  VA's duty to assist a claimant in the development of a claim does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case it has been several years since the Veteran's service connected foot conditions have been evaluated, and a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's service-connected foot conditions. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA treatment records, the claims file reflects that the Veteran has been receiving treatment through VA.  The most recent SSOC of July 2013 reflects consideration of VA medical records dated to June 2013.  However, it appears that more recent VA records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA treatment records, and reports of examination, evaluation and hospitalization dated from June 2013 forward, will be requested, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

As the case is being remanded for the aforementioned reasons, the Board will also request that the Veteran submit or identify any additional private records pertinent to the claims for inclusion in the file.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for higher ratings for the Veteran's foot disabilities.  The RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims in the July 2013 SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity to identify any additional relevant evidence and/or medical treatment records, from either private or VA facilities, which pertain to his increased rating claims for his service-connected foot disabilities that have not yet been associated with the claims folder. 

All reasonable attempts should be made to obtain such records after necessary authorizations have been received from the Veteran.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .
 
2.  Obtain and associated with the claims folder VA treatment records, and reports of examination, evaluation and hospitalization dated from June 2013 forward.  

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of bilateral foot disabilities, characterized as chronic left mid-foot pain, degenerative joint disease left mid-foot, and left heel spur with pes planus, and right tibial tarsal joint degenerative changes with pes planus.  The file and a copy of this Remand, should be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to address the following:

(a)  Identify the nature and severity of all current manifestations of the Veteran's service-connected foot disabilities, encompassing all of his various manifestations.  

b) Provide range of motion findings of the feet and make a specific finding as to whether ankylosis is shown in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 percent, and identify any abduction, adduction, inversion, or eversion deformity.  

(c) Determine whether each foot exhibits weakened movement, excess fatigability, or incoordination and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner is also requested to discuss the nature and overall degree of functional impairment, if any, attributable to these factors. 

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when each foot is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the nature and extent of functional impairment and/or degree of additional range of motion loss due to pain on use or during flare-ups.

(d)  For each foot, state if the disability is analogous, overall, to loss of use of the foot.    

(e)  Discuss the impact, if any, that the Veteran's service-connected bilateral foot disabilities have on his employment and employability.

The examiner should provide a complete rationale for any opinion provided.

4.  The RO will then readjudicate the Veteran's increased rating claims for service connected chronic left mid-foot pain, degenerative joint disease left mid-foot, and left heel spur with pes planus, and service connected right tibial tarsal joint degenerative changes with pes planus.  Readjudication of the claims should include consideration of whether staged ratings and/or extraschedular evaluations are warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


